 1                                                                      Hon. Thomas S. Zilly
 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 8   EMPLOYEE PAINTERS’ TRUST,                              Case No.: 2:18-cv-00254-TSZ
 9                          Plaintiff,                      DEFAULT JUDGMENT
10          vs.
11   SEAN CASEY GRENNAN, an individual; and
     JENNIFER JEAN GRENNAN,
12
                            Defendants.
13

14          Plaintiff has moved the Court for Default Judgment against Sean Casey Grennan and Jennifer
15   Jean Grennan. The Court has reviewed Plaintiff’s motion and concludes entry of default judgment is
16   warranted.
17                                  SUMMARY OF DEFAULT JUDGMENT
18                    1. Judgment Creditors:          Employee Painters’ Trust
                      2. Judgment Debtors:            Sean Casey Grennan; and
19                                                    Jennifer Jean Grennan
                      3.    Principal:                                                $ 2,363.69
20                    4.    Prejudgment Interest:                                          15.19
                      5.    Attorney’s Fees:                                            5,882.50
21                    6.    Costs:                                                        807.11
                      7.    Total Judgment:                                           $ 9,068.49
22                    8.    Post-Judgment Interest:   At the rate fixed under
                                                        28 U.S.C. § 1961
23                    9. Attorneys for                Michael A. Urban, WSBA No. 20251
                         Judgment Creditors:          Sean W. McDonald, WSBA No. 48542
24                                                      THE URBAN LAW FIRM
25

                                                                                            THE URBAN LAW FIRM
                                                                               11900 NE 1st Street, Suite 300, Building G
                                                                                                    Bellevue, WA 98005
                                                                                     P. (425) 646-2394 / (702) 968-8087
                                                                                     F. (425) 462-5638 / (702) 968-8088
     Order for Default Judgment                                                           murban@theurbanlawfirm.com
                                                                                      smcdonald@theurbanlawfirm.com
     (Case No. 2:18-cv-00254-TSZ)                       1                                           Counsel for Plaintiff
 1          Pursuant to Plaintiff’s Motion for Default Judgment against Defendants Sean Casey Grennan and

 2   Jennifer Jean Grennan, and the Court having considered Plaintiff’s motion and the Orders of Default,

 3   and otherwise being generally advised in the premises, it is hereby

 4          ORDERED, ADJUDGED AND DECREED that Plaintiff’s motion, docket no. 12, is

 5   GRANTED, and Plaintiff is awarded Default Judgment against Defendants as follows:

 6                  (1)    for recovery of restitution of losses sustained by the Trust, plus the disgorgement

 7          of ill-gotten profits, against Sean Casey Grennan and Jennifer Jean Grennan in the amount of

 8          $2,363.69, plus pre-judgment interest in the amount of $15.19, for a total of $2,378.88;
 9                  (2)    for Plaintiff’s attorney’s fees and costs against Defendants in the amount of
10          $5,882.50 in attorney’s fees and $807.11 for costs; and
11                  (3)    for post-judgment interest on the judgment at the rate fixed under 28 U.S.C.
12          § 1961, which is 2.66% per annum.
13          IT IS FURTHER ORDERED that the Clerk of the Court shall send a copy of this Order to all
14   counsel of record and close the case.
15          Dated this 15th day of October, 2018.
16

17
                                                         A
                                                         Thomas S. Zilly
18                                                       United States District Judge
19

20

21

22

23

24

25

                                                                                             THE URBAN LAW FIRM
                                                                                11900 NE 1st Street, Suite 300, Building G
                                                                                                     Bellevue, WA 98005
                                                                                      P. (425) 646-2394 / (702) 968-8087
                                                                                      F. (425) 462-5638 / (702) 968-8088
     Order for Default Judgment                                                            murban@theurbanlawfirm.com
                                                                                       smcdonald@theurbanlawfirm.com
     (Case No. 2:18-cv-00254-TSZ)                        2                                           Counsel for Plaintiff
     Presented by:
 1
     THE URBAN LAW FIRM
 2
     By:    s/ Michael A. Urban
 3          Michael A. Urban, WSBA No. 20251
            murban@theurbanlawfirm.com
 4
     By:    s/ Sean W. McDonald
 5          Sean W. McDonald, WSBA No. 48542
            smcdonald@theurbanlawfirm.com
 6
     11900 NE 1st Street, Suite 300, Building G
 7   Bellevue, WA 98005
     P. (425) 646-2394 / (702) 968-8087
 8   F. (425) 462-5638 / (702) 968-8088
     Counsel for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                   THE URBAN LAW FIRM
                                                      11900 NE 1st Street, Suite 300, Building G
                                                                           Bellevue, WA 98005
                                                            P. (425) 646-2394 / (702) 968-8087
                                                            F. (425) 462-5638 / (702) 968-8088
     Order for Default Judgment                                  murban@theurbanlawfirm.com
                                                             smcdonald@theurbanlawfirm.com
     (Case No. 2:18-cv-00254-TSZ)                 3                        Counsel for Plaintiff
